J-A22039-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PRICE BRADSHAW, III                     :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                      Appellee           :
                                         :
              v.                         :
                                         :
 CANDIS S. BRADSHAW                      :
                                         :
                      Appellant          :        No. 305 MDA 2021

              Appeal from the Order Entered February 8, 2021
              In the Court of Common Pleas of Dauphin County
                 Civil Division at No(s): 2019-CV-07154-CV


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                  FILED: DECEMBER 15, 2021

      Appellant, Candis S. Bradshaw, appeals from the order entered in the

Dauphin County Court of Common Pleas, which denied her request to open a

default judgment entered in favor of Appellee, Price Bradshaw, III. We affirm.

      The relevant facts and procedural history of this appeal are as follows.

Appellant and Appellee were married. During their marriage, the parties had

a child, W.B. On January 17, 2014, when W.B. was two years old, Appellant

slashed the child’s neck with a knife. After the attack, the parties divorced.

On February 17, 2015, Appellant entered a plea of guilty but mentally ill to

aggravated assault, endangering the welfare of a child, and possessing

instruments of crime.      That same day, the court imposed an aggregate

sentence of five (5) to ten (10) years’ imprisonment, followed by twenty (20)

years of probation.
J-A22039-21


      On September 27, 2019, Appellee filed a complaint against Appellant.

The complaint alleged that W.B. “began displaying various serious antisocial

and maladaptive behaviors,” which were “a direct result of the trauma inflicted

upon him by [Appellant].” (Complaint, filed 9/27/19, at 5). The complaint

indicated that W.B.’s issues have “only manifested and/or been professionally

linked to the trauma caused by [Appellant] within the past two years,” and

Appellee “has incurred significant expense[s]” in conjunction with W.B.’s care

and mental health treatment. (Id.) The complaint included one count for

assault and battery and one count for intentional infliction of emotional

distress. The complaint requested damages of no less than $500,000.00.

      A Dauphin County sheriff served the complaint “by personally handing”

it to Appellant at SCI-Muncy on October 4, 2019. (Sheriff’s Return of Service,

filed 10/11/19, at 1). Thereafter, Appellant took no action. On November 19,

2019, the court entered a default judgment against Appellant in the amount

of $500,000.00. That same day, Appellee filed a praecipe for entry of default

judgment. Appellee’s praecipe included a certificate of service stating that

Appellant was served with the praecipe “via regular mail” to her address at

SCI-Muncy. (Certificate of Service, filed 11/19/19, at 1).

      Almost immediately, Appellee attempted to collect the judgment. On

November 22, 2019, Appellee sent interrogatories to the law firm that




                                     -2-
J-A22039-21


currently represents Appellant.1         The interrogatories requested information

about any of Appellant’s assets that were under the firm’s control. Appellant’s

counsel responded on December 11, 2019, refusing to provide any information

pursuant to the attorney-client privilege.

       On May 5, 2020, Appellant’s cousin, Clara Jane Threlkeld, as power of

attorney for Appellant, filed a “motion” to open default judgment.          In it,

Appellant stated that: 1) her father was appointed as her original power of

attorney prior to the criminal proceedings; 2) Appellant’s father died on

December 9, 2018; 3) Ms. Threlkeld was appointed as Appellant’s power of

attorney on March 13, 2019; and 4) Ms. Threlkeld only recently learned about

Appellee’s complaint and the default judgment.           By order entered May 7,

2020, the court declined to entertain the motion. The court cited Dauphin

County Local Rule of Civil Procedure 206.1(a), which provides that a request

to open a default judgment must be set forth in a petition.2

       On June 10, 2020, Ms. Threlkeld, as power of attorney for Appellant,

filed a petition for rule to show cause as to why the default judgment should

not be opened. Appellant argued that Appellee had “already waived all claims

for expenses and support in the marital settlement agreement [(“MSA”)]


____________________________________________


1 An attorney from the firm also represented Appellant during the underlying
criminal case. (See N.T. Plea Hearing, 2/17/15, at 1).

2  Despite the fact that Appellant styled her filing as a “motion,” documents in
the certified record and Appellant’s brief on appeal repeatedly refer to the
filing as a “petition.”

                                           -3-
J-A22039-21


which was entered into after the injuries to W.B.” (Petition for Rule to Show

Cause, filed 6/10/20, at ¶15) (emphasis in original). Appellant also reiterated

that Ms. Threlkeld was unaware of the complaint and the default judgment

until Appellee filed various motions to disrupt the probate of Appellant’s

father’s estate.3 (Id. at ¶28).

       Regarding the legal standard for opening a default judgment, Appellant

acknowledged that a petition requesting the opening of the judgment must be

promptly filed. (See id. at ¶30). Appellant insisted that her request to open

the default judgment was “filed shortly after [Appellant’s] power of attorney

became aware of the suit and judgment.”          (Id. at ¶31).   Moreover, Ms.

Threlkeld “does not see or speak to [Appellant] often,” and Appellant, “based

on her mental insanity plea, was unable to understand the nature of the

complaint” or what was required to respond to the entry of the default

judgment. (See id. at ¶¶32-33). Appellant further argued that she had a

meritorious defense to Appellee’s claims, which were barred by the applicable

statute of limitations. (See id. at ¶37).

       On June 16, 2020, the court entered a rule to show cause order. The

court directed Appellee to respond to Appellant’s filings on or before July 10,

2020. The court also ordered the parties to complete any depositions within



____________________________________________


3 In a subsequent deposition, Ms. Threlkeld testified that she first learned
about the complaint and the default judgment in March 2020. (See N.T.
Deposition, 9/15/20, at 14).

                                           -4-
J-A22039-21


ninety (90) days of the filing of Appellee’s response.

       Appellee timely filed an answer and new matter on July 2, 2020. In his

answer, Appellee disputed Appellant’s argument that her mental illness left

her unable to understand the consequences of the complaint or the default

judgment. Appellee noted that Appellant’s mental illness did not render her

unable to execute the MSA or otherwise participate in the parties’ divorce

proceedings.4     (See Answer, filed 7/2/20, at ¶7).     Appellee claimed that

Appellant “had the capacity necessary to appoint Clara Threlkeld as her power

of attorney on March 13, 2019,” and Appellant “did not enter a ‘mental insanity

plea.’” (Id. at ¶¶22, 34).

          [Appellant] pled guilty but mentally ill, which means at the
          time of the commission of the offense, she could not
          appreciate the wrongfulness of her conduct. Moreover, as
          pled more fully in the new matter, [Appellant] was found
          competent to stand trial and enter into a plea, and testified
          extensively on her own behalf [at the plea hearing].

(Id. at ¶34). Appellee also emphasized that Appellant’s counsel knew about

the default judgment as early as December 2019, “when counsel was served

with [Appellee’s] interrogatories in aid of execution….” (Id. at ¶31). In his

new matter, Appellee expanded on his argument that Appellant’s plea of guilty

but mentally ill was not determinative of her capacity to address the complaint

and default judgment in a timely manner.


____________________________________________


4 Regarding the MSA, Appellee argued that “[t]hen unknown mental trauma
to W.B. cannot be said to have been included in a release pertaining to a
divorce and division of marital property.” (Answer, filed 7/2/20, at ¶15).

                                           -5-
J-A22039-21


       On August 17, 2020, Appellant filed an answer to Appellee’s new matter.

In pertinent part, Appellant denied that her “mental state at the time of the

plea is the same mental state she has maintained during this action.”

(Answer, filed 8/17/20, at ¶45). Thereafter, the parties had until September

30, 2020 to take depositions or otherwise engage in discovery. (See Order,

filed 6/16/20, at 1).       On September 15, 2020, the parties deposed Ms.

Threlkeld.     Appellant did not request the deposition of any additional

witnesses.

       On October 1, 2020, Appellee filed a motion “for judgment on the

pleadings—petition for rule to show cause why default judgment should not

be opened.” Appellee relied on Pa.R.C.P. 206.7 to argue that: 1) Appellant

failed to conduct any discovery on the disputed issues of material fact raised

in Appellee’s answer to the show cause petition; and 2) all averments of fact

responsive to the petition and properly pleaded in the answer should be

deemed admitted. Again, Appellee alleged that Appellant did not demonstrate

that she suffered from any type of mental incapacity that rendered her unable

to respond to Appellee’s complaint or the default judgment.5 (See Motion,

filed 10/1/20, at ¶9). Consequently, Appellee requested that the court dismiss



____________________________________________


5 Appellee also relied on Ms. Threlkeld’s deposition, wherein the witness: 1)
offered no testimony evidencing a lack of mental capacity on the part of
Appellant; and 2) explained that Appellant participated in the execution of the
March 2019 power of attorney with the assistance of her prison’s chaplain.
(See Motion, filed 10/1/20, at ¶¶15-16).

                                           -6-
J-A22039-21


Appellant’s petition for rule to show cause as to why the default judgment

should not be opened.

     Appellant filed an answer to Appellee’s motion on October 22, 2020. For

the first time, Appellant submitted a copy of her prison medical records to

support her assertion that she was suffering from a new bout with mental

illness in 2019. On December 22, 2020, the court conducted oral argument

on the matter. By opinion and order entered February 8, 2021, the court

granted Appellee’s motion for judgment on the pleadings and denied

Appellant’s request to open the default judgment.

     Appellant timely filed a notice of appeal on March 8, 2021. On March

12, 2021, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. Appellant timely filed her Rule

1925(b) statement on March 31, 2021.

     Appellant now raises four issues for this Court’s review:

        Did the court err and abuse its discretion when it held that
        Appellant had not fulfilled all parts of the three-part test to
        open default?

        Did the court err and abuse its discretion when it failed to
        consider Appellant’s meritorious defense?

        Did the court err and abuse its discretion when it deemed
        that all facts were admitted pursuant to Rule 206.7 even
        though Appellant was not limited to depositions?

        Did the court err and abuse its discretion when it ignored
        clear evidence that Appellant’s mental state and
        incarceration prevented her from defending herself or
        appreciating the gravity of the complaint and the need to
        seek legal assistance?

                                     -7-
J-A22039-21



(Appellant’s Brief at 8).

       Appellant’s issues are related, and we address them together. Initially,

Appellant insists that she satisfied the three-part test for opening the default

judgment. Regarding the first factor, Appellant maintains that she promptly

filed a petition to open the judgment. Appellant emphasizes that Ms. Threlkeld

first learned about the default judgment in March 2020, and Ms. Threlkeld

requested to open the default judgment on Appellant’s behalf within days of

learning about it. Although Appellant received service of process for both the

complaint and the default judgment, she notes:

          Appellant was served original process while in the midst of
          a mental health crisis, while in a restrictive housing unit in
          prison, with the COVID-19 [pandemic] looming overhead.
          None of the cases that the [trial] court rested its decision on
          have similar equitable circumstances.

(Appellant’s Brief at 14).6       Regarding the second factor, Appellant asserts

Appellee’s claims are barred by a two-year statute of limitations. Regarding

the third factor, Appellant contends she had a reasonable excuse for the delay,

where she “was unable to understand or appreciate the complaint due to

suffering a severe mental health episode while confined in the restrictive


____________________________________________


6 Related to her analysis of the first factor, Appellant also complains that the
court did not consider the reason for the delay. Rather, “[t]he only factor that
the [trial] court considered was the fact that more than one month had passed
since the entry of default.” (Appellant’s Brief at 28). Appellant urges that the
relevant case law required the court to consider the fact that Appellant did not
attempt to open the default judgment sooner due to her “severe mental health
break down.” (Id.)

                                           -8-
J-A22039-21


housing unit” of her prison. (Id. at 22-23).

      Appellant acknowledges that the court denied relief based upon its

conclusion that Appellant did not timely file the petition to open the default

judgment. Appellant argues that the court’s conclusion constitutes an abuse

of discretion because, inter alia, the court incorrectly interpreted Rule

206.7(c). More specifically, Appellant complains about the court’s reliance on

Rule 206.7(c) as a basis for adopting certain factual averments contained in

Appellee’s motion for judgment on the pleadings. Appellant claims the court

misapplied the rule for three reasons:

         First, the [trial] court deemed conclusions of law,
         unwarranted inferences, and statements of opinion
         admitted. Second, the [trial] court deemed averments of
         fact that were not in the answer admitted. Finally, the [trial]
         court deemed averments of fact that were responsive to the
         petition admitted.

(Id. at 16-17).   Under a proper interpretation of Rule 206.7(c), Appellant

submits that “only the facts in responsive paragraphs [of Appellee’s answer]

should be deemed admitted.” (Id. at 20). Appellant reasons that the court’s

incorrect interpretation of Rule 206.7(c) caused it to misapply the test for

opening the default judgment.

      Additionally, Appellant argues that Rule 206.7(c) “only operates as an

admission of all facts in an answer when the movant fails to take discovery.”

(Id. at 24). Appellant insists that the production of documents is a valid form

of discovery, and she emphasizes that she produced her prison medical

records to corroborate her assertion that she was going through a mental

                                      -9-
J-A22039-21


health crisis in 2019. Moreover, Appellant maintains that it would have been

futile to attempt to depose her during her mental health crisis. Thus, Appellant

avers that the court erred in finding that she did not create a record regarding

the factual dispute over her capacity to understand her legal affairs in 2019.

Based upon the foregoing, Appellant concludes that this Court must reverse

the order denying her request to open the default judgment. We disagree.

      “A petition to open a default judgment is an appeal to the equitable

powers of the court.” Smith v. Morrell Beer Distributors, Inc., 29 A.3d

23, 25 (Pa.Super. 2011) (quoting Dumoff v. Spencer, 754 A.2d 1280, 1282

(Pa.Super. 2000)). “The decision to grant or deny a petition to open a default

judgment is within the sound discretion of the trial court, and we will not

overturn that decision absent a manifest abuse of discretion or error of law.”

Id.

      Pennsylvania Rule of Civil Procedure 237.3(b)(2) provides: “If the

petition is filed within ten days after the entry of a default judgment on the

docket, the court shall open the judgment if one or more of the proposed

preliminary objections has merit or the proposed answer states a meritorious

defense.” Pa.R.C.P. 237.3(b)(2). Where a petition to open a default judgment

is not filed within ten (10) days of entry of the default judgment, the movant

must “(1) promptly file a petition to open judgment, (2) provide a meritorious

defense; and (3) offer a legitimate excuse for the delay in filing a timely

answer.” Reid v. Boohar, 856 A.2d 156, 160 (Pa.Super. 2004). “[T]he trial


                                     - 10 -
J-A22039-21


court cannot open a default judgment based on the ‘equities’ of the case when

the defendant has failed to establish all three of the required criteria.” US

Bank N.A. v. Mallory, 982 A.2d 986, 995 (Pa.Super. 2009). If the petitioner

has made some showing as to all three prongs of the test, then the court is

entitled to “consider each part in the light of all of the circumstances and

equities of the case.” Duckson v. Wee Wheelers, Inc., 620 A.2d 1206,

1209 (Pa.Super. 1993) (emphasis omitted).

      With respect to the first requirement that the petitioner promptly file a

petition to open, we do not employ a bright line test; courts focus “on two

factors: (1) the length of the delay between discovery of the entry of the

default judgment and filing the petition to open judgment, and (2) the reason

for the delay.”    Flynn v. America West Airlines, 742 A.2d 695, 698

(Pa.Super. 1999). “In cases where the appellate courts have found a ‘prompt’

and timely filing of the petition to open a default judgment, the period of delay

has normally been less than one month.” Myers v. Wells Fargo Bank, N.A.,

986 A.2d 171, 176 (Pa.Super. 2009) (quoting US Bank N.A., supra at 995).

      Appellant’s arguments also require an examination of the trial court’s

interpretation of Rule 206.7(c). “This presents a question of law, for which

our standard of review is de novo and our scope of review is plenary.

Therefore, we are not constrained by the interpretation provided by the trial

court.” Roth v. Ross, 85 A.3d 590, 592 (Pa.Super. 2014) (internal citations

omitted).


                                     - 11 -
J-A22039-21


      Generally, “a petition shall proceed upon a rule to show cause….”

Pa.R.C.P. 206.4(a)(1). “A rule to show cause shall be issued as of course upon

the filing of the petition. The rule shall direct that an answer be filed to the

petition within twenty days after service of the petition on the respondent.”

Pa.R.C.P. 206.6(a). Rule 206.7 governs the procedure to be followed after

the issuance of the rule to show cause:

         Rule 206.7. Procedure After Issuance of Rule to Show
              Cause

            (a) If an answer is not filed, all averments of fact in
         the petition may be deemed admitted for the purposes of
         this subdivision and the court shall enter an appropriate
         order.

            (b) If an answer is filed raising no disputed issues of
         material fact, the court on request of the petitioner shall
         decide the petition on the petition and answer.

            (c)   If an answer is filed raising disputed issues of
         material fact, the petitioner may take depositions on those
         issues, or such other discovery as the court allows, within
         the time set forth in the order of the court. If the petitioner
         does not do so, the petition shall be decided on petition and
         answer and all averments of fact responsive to the petition
         and properly pleaded in the answer shall be deemed
         admitted for the purpose of this subdivision.

            (d) The respondent may take depositions, or such
         other discovery as the court allows.

Pa.R.C.P. 206.7.

      Instantly, the parties correctly recognize that Rule 206.7(c) applied

under the procedural circumstances of this case. Appellant filed a petition for

rule to show cause in conjunction with her request to open the default


                                     - 12 -
J-A22039-21


judgment. See Pa.R.C.P. 206.4(a)(1). In it, Appellant emphasized that her

“mental insanity plea” left her unable to understand the consequences of

failing to respond to the complaint or the entry of the default judgment. (See

Petition for Rule to Show Cause, filed 6/10/20, at ¶33, 34). After Appellant

filed the rule to show cause petition, the court entered a corresponding order.

See Pa.R.C.P. 206.6(a). The order directed Appellee to file a response by July

10, 2020. The order also required the parties to complete any depositions

within ninety (90) days of the filing of Appellee’s response. Because Appellee

timely filed his answer and new matter on July 2, 2020, the parties had until

September 30, 2020 to take depositions or otherwise engage in discovery.

(See Order, filed 6/16/20, at 1).

      In Appellee’s answer, he disputed Appellant’s assertion that her mental

illness left her unable to understand the nature of the complaint or the default

judgment. Due to this disputed issue of material fact, Rule 206.7(c) permitted

Appellant to take depositions “or such other discovery as the court allows,

within the time set forth in the order of the court.” Pa.R.C.P. 206.7(c)

(emphasis added). While Appellant correctly recognizes that the production

of her prison medical records amounted to a valid form of discovery to

corroborate the timing of her 2019 mental health crisis, Appellant first

submitted these records after the expiration of the September 30, 2020

deadline.   (See Answer to Motion for Judgment on the Pleadings, filed




                                     - 13 -
J-A22039-21


10/22/20, at Exhibit A).7

       Because Appellant failed to produce the medical records before the

expiration of the September 30, 2020 deadline, Rule 206.7(c) permitted the

court to decide Appellant’s petition “on petition and answer and all averments

of fact responsive to the petition and properly pleaded in the answer shall be

deemed admitted for the purpose of this subdivision.” See Pa.R.C.P. 206.7(c).

Here, Appellee’s answer pleaded the following facts to disprove Appellant’s

mental illness claims: 1) Appellant had the capacity to appoint her father as

her power of attorney in 2014; 2) Appellant had the capacity to enter into the

MSA in 2014; 3) Appellant had the capacity to appoint Ms. Threlkeld as her

power of attorney in March 2019; 4) Appellant’s counsel knew about the entry

of the default judgment in December 2019, when counsel was served with

Appellee’s interrogatories in aid of execution; and 5) Appellant’s entry of a

plea of guilty but mentally ill meant that she could not appreciate the

wrongfulness of her conduct at the time of the offenses only. (See Answer,

filed 7/2/20, at ¶¶6, 7, 22, 31, 33). In light of these facts, Appellee concluded

that Appellant was not entitled to relief.

       When the court evaluated the averments of fact responsive to the

petition and properly pleaded in Appellee’s answer, it identified the


____________________________________________


7 Although the records indicate that Appellant began to exhibit new symptoms
of mental illness as early as August 2019, mental health personnel did not see
the need to admit Appellant into the prison’s medical unit until December
2019.

                                          - 14 -
J-A22039-21


aforementioned facts as being critical to its determination regarding the

“prompt” filing of Appellant’s request to open the judgment. (See Opinion

and Order, filed 2/8/21, at 4). On this record, our review leaves us unable to

agree with Appellant’s claim that the court somehow ran afoul of Rule

206.7(c).8 See Roth, supra. The court properly identified specific facts to

support its conclusion that Appellant failed to demonstrate a “prompt” and

timely filing of the request to open the default judgment. See Myers, supra;

Flynn, supra. Consequently, we affirm the order denying Appellant’s request

to open the default judgment entered in favor of Appellee.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2021

____________________________________________


8 We acknowledge that the court’s opinion and order “adopts” numerous
averments set forth in Appellee’s motion for judgment on the pleadings. (See
Opinion and Order at 5). Although these averments are largely derivative of
the facts pleaded in Appellee’s answer, some are phrased in such a way that
they appear to be inferences or opinions. (See Motion, filed 10/1/20, at ¶9).
Nevertheless, when the court’s opinion and order are read in context, it is
evident that the court reached its legal conclusions by relying on Appellee’s
averments of fact only. In particular, the court emphasized: 1) Appellant had
the mental capacity to execute the power of attorney in March 2019; and 2)
Appellant’s counsel knew of the judgment in December 2019. (See Opinion
and Order at 4).

                                          - 15 -